Exhibit 10.4

STATE OF TEXAS

COLLIN COUNTY

TORCHMARK CORPORATION NON-QUALIFIED STOCK OPTION

GRANT AGREEMENT

TORCHMARK CORPORATION, a corporation organized and existing under the laws of
the state of Delaware (the “Company”), does hereby grant and give unto
                     (the “Optionee”), the following non-qualified stock option
(the “Option”) upon the terms and conditions hereinafter set forth.

AUTHORITY FOR GRANT

1. Stock Incentive Plan. The Option is granted under the provisions of the
Torchmark Corporation 2011 Incentive Plan (the “Plan”), as a non-qualified
option and is subject to the terms and provisions of the Plan. Capitalized terms
used but not defined herein shall have the meaning given them in the Plan which
is incorporated by reference herein.

TERMS OF OPTION

2. Number of Shares. The Optionee is hereby granted an option to purchase from
the Company              shares (the “Shares”) of the company’s common capital
stock.

3. Option Price Per Share. The option price for each Share subject to the Option
shall be $            , the closing price of the Stock on the New York Stock
Exchange Composite Tape on                     , which is the “Grant Date”.



--------------------------------------------------------------------------------

4. Option Period. The Option shall be and become first exercisable to the extent
of the Shares shown in the schedule below on and after the dates set forth
therein:

 

Shares as to which

Option is First Exercisable

   Date First Exercisable  

 25%

  

 50%

  

 75%

  

100%

  

Notwithstanding any other provision of this Agreement, if the Option is not
exercised with respect to all Shares prior to ten (10) years from the Grant
Date, it shall terminate and the parties hereto shall have no further rights or
obligations hereunder. For the purposes of this agreement, “Option Period” shall
mean the ten (10) year period commencing on the Grant Date.

5. Method of Exercise. The Option may be exercised in whole or in part at any
time during the Option Period, by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
in full of the purchase price, in cash, by check or such other instrument as may
be acceptable to the Compensation Committee of the Torchmark Board of Directors
(the “Committee”). Payment in full or in part may also be made in the form of
unrestricted stock already owned by the Optionee (based on the fair market value
of the stock on the date the Option is exercised). The Optionee shall have the
rights to dividends or other rights of a stockholder with respect to the Shares
subject to the option when the Optionee has given written notice of exercise and
has paid in full for such Shares.

6. Transferability of Option. The Option may be transferred by the Optionee to
members of his or her Immediate Family (the children, grandchildren or spouse of
the Optionee), to one or more trusts for the benefit of such Immediate Family
members or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Optionee has received express written approval of
such transfer from the Committee and (ii) the Optionee does not receive any
consideration in any form whatsoever for said transfer. Except as provided in
the foregoing sentence, the Option shall not be transferable by the Optionee
other than by will or by the laws of descent and distribution.



--------------------------------------------------------------------------------

TERMINATION OF OPTION

7. Termination by Death. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate terminates by reason of death (or if Optionee
dies following termination of employment by reason of disability or retirement
at or after age 65), the Option shall become immediately exercisable and may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, during the period ending
on the expiration of the stated term of the Option or the first anniversary of
the Optionee’s death, whichever is later.

8. Termination by Reason of Disability. If the Optionee’s employment with the
Company, any Subsidiary, and/or any Affiliate terminates by reason of
Disability, the Option shall be immediately exercisable and may thereafter be
exercised during the period ending on the expiration of the stated term of the
Option.

9. Termination by Reason of Retirement. If the Optionee’s employment with the
Company, any Subsidiary, and/or any Affiliate terminates by reason of retirement
at or after age 65, the Option shall become immediately exercisable and may
thereafter be exercised during the period ending on the expiration of the stated
term of the Option.

If the Optionee’s employment with the Company, any Subsidiary, and/or any
Affiliate terminates by reason of retirement at or after age 60, the Option
shall terminate five (5) years from the date of such retirement or upon the
expiration of the stated term of the Option, whichever is shorter. If the
Optionee’s employment with the Company, any Subsidiary and/or any Affiliate
terminates by reason of retirement at or after age 55, the Option shall
terminate three (3) years from the date of such retirement or upon the
expiration of the stated term of the Option, whichever is shorter. In the event
of retirement at or after ages 55 or 60, there shall be no acceleration of
vesting of the Option and the Option may only be exercised to the extent it is
or becomes exercisable prior to the termination of the Option.



--------------------------------------------------------------------------------

10. Termination for Cause. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate is terminated for Cause, or the Committee
determines that the Optionee has engaged in conduct that would be grounds for
termination with cause, the Option shall be immediately forfeited to the Company
upon the giving of notice of termination of employment.

11. Other Termination. If the Optionee’s employment with the Company, any
Subsidiary and/or any Affiliate is involuntarily terminated by the Optionee’s
employer without Cause, the Option shall terminate three (3) months from the
date of termination of employment or upon the expiration of the stated term of
the Option, whichever is shorter. If the Optionee’s employment with the Company,
any Subsidiary and/or any Affiliate is voluntarily terminated for any reason,
the Option shall terminate one (1) month from the date of termination of
employment or upon the expiration of the stated term of the Option, whichever is
shorter. In the event of involuntary termination without Cause or voluntary
termination, there shall be no acceleration of vesting of the Option and the
Option may only be exercised to the extent it is or becomes exercisable prior to
such termination.

GENERAL TERMS AND PROVISIONS

12. Shares Listed on the Exchange. The Shares for which the Option is hereby
granted shall have been listed on the New York Stock Exchange at the time the
Option is exercised.

13. Shares May be Newly Issued or Purchased. The Shares to be delivered upon
exercise of the Option shall be made available, at the discretion of the
Company, either from authorized but previously unissued Shares or from Shares
held in the treasury of the Company.

14. Adjustment of Shares for Recapitalization. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, or other change
in corporate structure affecting the Stock, a substitution or adjustment shall
be made in the number and price of Shares.



--------------------------------------------------------------------------------

15. Payment of Taxes. The Optionee shall, no later than the date as of which the
value of any portion of the Option first becomes includable in his/her gross
income for Federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of, the minimum Federal, state, local or FICA taxes of any kind required
by the law to be withheld with respect to the Option. The obligations of the
Company under this Agreement shall be conditional on such payment or
arrangements.

The Optionee may elect, subject to the approval of the Committee, to satisfy
his/her minimum Federal, and where applicable, FICA, state and local tax
withholding obligations arising from all awards by the reduction in an amount
necessary to pay any such minimum withholding tax obligations, of the number of
Shares of stock or amount of cash otherwise issuable or payable to said Optionee
upon the issuance of Shares or payment of cash in respect of an Option. The
Company and, where applicable, its Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct any such minimum withholding
taxes owed by an Optionee who is not subject to Section 16 of the 1934 Act from
any payment of any kind otherwise due to said Optionee.

16. Headings. The headings contained herein are for convenience of reference
only, do not constitute a part of this Grant Agreement and shall not be deemed
to limit or affect any of the provisions hereof.

17. Notices. Any notices required by or permitted to be given to the Company
under this Agreement shall be made in writing and addressed to the Secretary of
the Company in care of the Company’s Legal Department, 100 Concourse Parkway,
Suite 350, Hoover, Alabama 35244. Any such notice shall be deemed to have been
given when received by the Company.



--------------------------------------------------------------------------------

18. Effective Date of Stock Option. This Option has been executed this      day
of             , 20    , effective as of                     .

 

TORCHMARK CORPORATION By:  

 

Its:  

Authorized Officer

 

 

Optionee